Exhibit 10.1


Apache Corporation Non-Qualified Retirement/Savings Plan


Amendment to Provide for Brokerage Arrangement
Apache Corporation (“Apache”) established the Non-Qualified Retirement/Savings
Plan (the “Plan”). In section 8.02 of the Plan, Apache reserved the right to
amend the Plan at any time. Apache hereby exercises that right as follows,
effective August 1, 2020:
1.
Article I is amended by adding the following to the end of the article:

“1.28    Brokerage Investment Subaccount
“Brokerage Investment Subaccount” means a subaccount divided from a
Participant’s Account that provides investments through a brokerage arrangement.
1.29    Traditional Investment Subaccount
“Traditional Investment Subaccount” means a subaccount divided from a
Participant’s Account that provides investment options designated by the
Committee.”
2.
Subsection 3.01(a) is amended by adding the following to the end of the
subsection:

“The Enrollment Agreement must also specify whether the Participant’s deferrals
will be credited to the Traditional Investment Subaccount or, to the extent
permitted by the Committee, the Brokerage Investment Subaccount, as such
subaccounts are described in subsection 4.02(a).”
3.
Subsection 3.01(d) is amended by adding the following to the end of the
subsection:

“The Committee has complete discretion to establish procedures and deadlines for
a Participant to amend the Participant’s Enrollment Agreement solely with
respect to whether the Participant’s deferrals will be credited to the
Traditional Investment Subaccount or, to the extent permitted by the Committee,
the Brokerage Investment Subaccount, even if the enrollment period has ended;
provided, however, no such amendment can be made after December 31 of the prior
Plan Year.”
4.
Subsection 3.01(e) is amended by adding the following to the end of the
subsection:

“Unless otherwise elected pursuant to subsections 3.01(a) or 3.01(d), a
Participant’s deferrals will be credited to the Participant’s Traditional
Investment Subaccount by default.”
5.
Section 3.02 is amended by adding the following to the end of the first
paragraph thereof:

“Company Deferrals will be credited to the same subaccount elected by the
Participant pursuant to subsections 3.01(a) or 3.01(d) or to the default
subaccount pursuant to subsection 3.01(e).”
6.
Section 4.01 is amended by adding the following subsection (d) to the end of the
section:

“(d)
No Transfers between Traditional Investment Subaccounts and Brokerage Investment
Subaccounts. No amounts, whether Participant Deferrals, Company Deferrals,
adjustments thereto, or otherwise, may be transferred between a Participant’s
Traditional Investment



Prepared August 12, 2020    Page 1 of 1    Effective August 1, 2020

--------------------------------------------------------------------------------




Subaccount and a Participant’s Brokerage Investment Subaccount. A Participant’s
election to direct deferrals and credits to one such subaccount or the other
pursuant to subsections 3.01(a) or 3.01(d) or failure to elect to direct,
causing deferrals and credits to the default subaccount pursuant to subsection
3.01(e), becomes an irrevocable election for a Plan Year after the deadline has
passed for amending such election pursuant to subsection 3.01(d).”
7.
Subsection 4.02(a) is amended and superseded in its entirety by the following:

“(a)
Investment Options.

(i)
General. All amounts credited to a Participant’s Account are credited with
investment earnings or losses as if the Participant’s Account was invested in
one or more investments. The Participant may make prospective changes for the
Participant’s investment selection as often as the Committee permits and subject
to the procedures established by the Committee. A Participant may never make any
retroactive changes to the Participant’s investment selections.

(ii)
Traditional Investment Subaccounts. For Traditional Investment Subaccounts, the
Committee shall designate the default investment as well as any alternatives and
may change the available alternatives or the default investment from time to
time. One or more of the investment alternatives in Traditional Investment
Subaccounts may consist, in whole or in part, of Apache common stock. At such
times and under such procedures as the Committee may designate, a Participant
may determine the portion of the Participant’s Traditional Investment Subaccount
that is to be deemed invested in each alternative.

(iii)
Brokerage Investment Subaccounts. To the extent permitted by the Committee, a
Participant’s Brokerage Investment Subaccount is to be deemed invested in one or
more investments of the Participant’s choice via a brokerage arrangement,
subject to any restrictions and limitations imposed by the Trustee or the
administrator of the brokerage arrangement. To the extent designated by the
Committee, all fees and expenses that the Committee determines are associated
with such deemed investment of a Participant’s Brokerage Investment Subaccount,
including without limitation any transaction fees, brokerage commissions,
transfer taxes or any other taxes and penalties, interest charges, and any other
fees or expenses that would be imposed as a result of an individual’s deemed
investment direction if the amounts were actually so invested, shall be debited
against the Account of the Participant directing such deemed investment.”

EXECUTED this 16th day of September, 2020.
APACHE CORPORATION


By: /s/ Brandy Jones_____________________
Brandy Jones
Vice President, Human Resources


Prepared August 12, 2020    Page 2 of 2    Effective August 1, 2020